Citation Nr: 0740927	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  04-08 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from September 1973 to July 1976.  His DD 214 is indicative 
of foreign/sea service during Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, which denied service connection 
for PTSD.  

In a Board decision issued in June 2005, the Board denied 
claims for an increased rating for right inguinal hernia, as 
well as denying service connection claims for a knee 
disability and a right ingrown toenail.  The service 
connection claim for PTSD was remanded and is the only claim 
currently pending on appeal before the Board.  Although the 
actions requested in that remand were undertaken, after the 
case returned to the Board for appellate consideration, 
additional evidence was submitted which was unaccompanied by 
a waiver, requiring a remand, as will be further explained 
herein.  

As was pointed out by the Board in June 2005, during his 
personal hearing testimony in February 2005, the veteran 
stated that he believed his ventral hernia, for which he had 
recently been treated, is related to his service-connected 
right inguinal hernia.  He appears to be raising a claim of 
entitlement to service connection for a ventral hernia on a 
secondary basis.  It does not appear that since that time, 
this issue has been addressed by the RO and it is referred to 
the RO for appropriate action.  See Godfrey v. Brown, 7 Vet. 
App. 398 (1995) (the Board does not have jurisdiction of 
issues not yet adjudicated by the RO).

In addition, in June 2005, just following the issuance of the 
June 2005 Board decision in which a service connection claim 
for a knee disability was denied, the veteran requested that 
his service connection claim for right and left knee 
disorders be reopened.  In that correspondence, the veteran 
also mentioned filing a dental claim which had not been 
adjudicated.  Again, it does not appear that since that time, 
these issues have been addressed by the RO and they are 
referred to the RO for appropriate action.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) (the Board does not have 
jurisdiction of issues not yet adjudicated by the RO). 

Finally, the Board observes that a service connection claim 
for chronic obstructive pulmonary disease (COPD) was denied 
in a July 2004 rating decision.  The veteran and/or his 
representative never filed a Notice of Disagreement with that 
decision and accordingly no Statement of the Case was ever 
issued.  That claim is therefore not in appellate status, 
having in effect been withdrawn/abandoned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional pertinent medical evidence was received at the 
Board after the last adjudication of the PTSD claim in an 
August 2007 supplemental statement of the case (SSOC), 
without a waiver of initial adjudication by the RO.  The 
Board notes that pursuant to 38 C.F.R. §§ 19.37, 20.1304(c), 
any pertinent evidence, not previously reviewed at the RO, 
but received from the veteran prior to the transfer of the VA 
claims file to the Board, or evidence which is accepted first 
at the Board, as this evidence was, must be initially 
reviewed by the agency of original jurisdiction unless this 
procedural right is waived by the veteran or his 
representative.  This procedural right was not waived in this 
case and, therefore, the case must be remanded.

In addition, when the veteran submitted this evidence in 
November 2007, he also indicated that he had still more 
evidence (not specifically identified) to submit in support 
of his appeal.  However, the Board has not received any 
additional evidence since the issuance of the August 2007 
SSOC, aside from a copy of a mental status evaluation 
conducted in March 2006 which was received by the Board and 
associated with the claims folder in December 2007.  
Accordingly, inasmuch as the claim requires a remand due to 
the submission of additional evidence without a waiver, the 
RO is also requested to contact the veteran to ascertain 
whether he has any additional evidence to submit, advise him 
of the appropriate time limitations for submitting additional 
evidence and providing him with a waiver form. 

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The RO is requested to contact the 
veteran to ascertain whether he has any 
additional evidence to submit in support 
of the PTSD claim, advise him of the 
appropriate time limitations for 
submitting additional evidence and to 
provide him with a waiver form.

2.  The RO should then readjudicate the 
claim of entitlement to service 
connection for PTSD, to include 
consideration of the evidence received 
after the August 2007 SSOC was issued.  
If any such action does not resolve the 
claim to the appellant's satisfaction, 
the RO should provide the appellant and 
his representative a supplemental 
statement of the case and an appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to this Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

